DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (DE 102018220884 A1).
Regarding claim 1, Oh discloses an active purge system (APS, figure 1) of a hybrid vehicle according to a driving state of the hybrid vehicle, the APS comprising: an active purge unit (APU) configured to pressurize (purge pump 80) a vaporized gas generated in a fuel tank (70) of the hybrid vehicle (see first paragraph of the summary, machine translation) and supply the pressurized vaporized gas to an intake pipe (10); and a control unit (100) configured to control the APU, wherein the control unit (100) gradually controls a processing amount (gradually increases the speed of the purge pump; see summary in the machine translation) of the vaporized gas according to the driving state of the hybrid vehicle (according to the pressure difference across the purge pump).
Regarding claim 2, wherein the APU includes: a purge line which connects a canister (71) configured to adsorb the vaporized gas to the intake pipe; a purge pump (80) mounted on the purge line; and a purge valve  (75) mounted on the purge line and located between the purge pump and the intake pipe (10), and the control unit (100) adjusts a revolution per minute (RPM) of the purge pump (80) and an opening degree of the purge valve (75) in a plurality of stages so as to allow the vaporized gas flowing from the purge line to the intake pipe to be maintained at a target purge flow rate.
Regarding claim 7, wherein the control unit (100) differently corrects and controls a target RPM of the purge pump (80) and a target opening degree of the purge valve (75) according to charging or discharging of the hybrid vehicle.
Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makoto (WO 2020/105246 A1).
Regarding claim 1, Makoto discloses an active purge system (APS, figure 1) of a hybrid vehicle according to a driving state of the hybrid vehicle, the APS comprising: an active purge unit (APU) configured to pressurize (purge pump 24) a vaporized gas generated in a fuel tank (5) of the hybrid vehicle and supply the pressurized vaporized gas to an intake pipe (3); and a control unit (50) configured to control the APU, wherein the control unit (50) gradually controls a processing amount (abstract) of the vaporized gas according to the driving state of the hybrid vehicle .

Regarding claim 2, wherein the APU includes: a purge line which connects a canister (30) configured to adsorb the vaporized gas to the intake pipe; a purge pump (24) mounted on the purge line; and a purge valve  (25) mounted on the purge line and located between the purge pump and the intake pipe (3), and the control unit (50) adjusts a revolution per minute (RPM) of the purge pump (24) and an opening degree of the purge valve (25) in a plurality of stages so as to allow the vaporized gas flowing from the purge line to the intake pipe to be maintained at a target purge flow rate.
Regarding claim 7, wherein the control unit (50) differently corrects and controls a target RPM of the purge pump (25) and a target opening degree of the purge valve (25) according to charging or discharging of the hybrid vehicle.
Allowable Subject Matter
Claims 8-13 are allowed over prior art of record.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose active fuel vapor purge systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747